793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES W. EWING, Plaintiff-Appellant,v.THE PARRILL CORPORATION, Defendant-Appellee.
86-3174
United States Court of Appeals, Sixth Circuit.
5/5/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's response to this Court's March 18, 1986, order to show cause why the appeal should not be dismissed because of a late filed notice of appeal.


2
It appears from the record that judgment was entered on January 14, 1986, and that the notice of appeal filed on February 18, 1986, was five days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  Appellant in his response contends that he is entitled to three additional days pursuant to Rule 6(e), Federal Rules of Civil Procedure.  Neither Rule 26(c), Federal Rules of Appellate Procedure, nor 6(c), Federal Rules of Civil Procedure, extend the appeals period by three days.  Welsh v. Elevating Boats, Inc., 698 F.2d 230, 232 (5th Cir. 1983); Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.  Cir. 1983); Lashley v. Ford Motor Company, 518 F.2d 749 (5th Cir. 1975).


3
The failure of an appellant to timely file a notice of appeal deprives and appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.